DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2022 was considered by the examiner.

Oath/Declaration
	The Declaration filed on 07/29/2022 has been considered by the examiner and is acceptable.  Said Declaration has been found to be persuasive.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner's Amendment was authorized by Mr. Garrett Hausman in a telephone interview on 08/24/2022.

Abstract
The entire wording of the abstract has been deleted and changed to --A compression collar is manufactured for reinforcing an interference fit between an end of a pipe and a fitting. A precursor form is injection molded using a cold-expansion material. The precursor form has a tubular body with an initially closed axial end and a bore initially blind formed in the other axial end. Material is removed from the initially closed axial end to form an opening that connects to the bore thereby forming the compression collar. The opening has an inner periphery with a profile in axial cross section that is different than any profile in axial cross section of an inner periphery of the bore. The collar formed lacks knitlines and includes tabs which help to position the collar on a pipe.--.


	Reasons for Allowance
Claims 16-39 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate all the limitations as recited in independent claims 1 and 34.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Even though, the individual parts are known per se, there is nothing to teach the specific structures and structural combinations as claimed, in light of the Declaration filed on 07/29/2022. 
Also refer to page 8 line 11 through page 14 (the entire page) in Applicant’s Remarks filed 07/29/2022 and the Declaration filed on 07/29/2022.  The totality of the material presented by the applicant, in said Remarks and said Declaration is found to be persuasive.  This instant application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
08/24/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679